DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 14-18, drawn to an architectural-structure covering, classified in E06B9/262.
II. Claims 9-13, drawn to a method of manufacturing an architectural-structure covering, classified in E06B9/384.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product. The product as claimed is moveable between extended and retracted positions. This extension and retraction is not required by the method. The method only requires lift elements, which may be used in lifting and/or lowering a non-retractable covering.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are properly classified in separate areas as noted above. Furthermore, they would require different test strings to perform a complete and thorough search. For example, for invention I: (retract$5 or exten$5); and for invention II: (lift$5 or lower$5).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Giuseppe Molaro on 11/21/2022 a provisional election was made without traverse to prosecute the invention of an architectural-structure covering, claims 1-8 and 14-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotatable member of claims 4 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because:
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract contains the implied phrase “or the like”. 
The abstract contains the language “The lift elements being positioned being the intermediate and rear layers.” This is grammatically incorrect.
The abstract appears to contain a typographical error. “rendering” appears to have been rendered “rending”. 
  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 9,328,552 – Dann et al., hereinafter Dann.

Regarding claim 1. 
Dann discloses an architectural-structure covering (Fig 8) comprising: 
a covering (18, fig 8) moveable between an extended position and a retracted position, the covering including: 
a front layer (30, Fig 8) having a first decorative side and 
a second side opposite the first decorative side; 
a rear layer (50, fig 8) having a first side and a second side opposite the first side of the rear layer; 
an intermediate barrier layer (32, fig 8) having a first side and a second side opposite the first side of the intermediate barrier layer; wherein: 
the second side of the front layer is coupled to the first side of the intermediate barrier layer (See fig 8) and the second side of the intermediate barrier layer is coupled to the first side of the rear layer (See fig 9); and 
a plurality of lift elements (84, fig 10) positioned between the second side of the intermediate barrier layer and the first side of the rear layer.

Regarding claim 2. 
Dann discloses all limitations of claim 1.
Dann further discloses a head rail (14, fig 8), wherein the rear layer is coupled (See 52, fig 8) the head rail.

Regarding claim 3. 
Dann discloses all limitations of claim 2.
Dann further discloses a bottom rail (24, fig 1; seen also in fig 8), wherein the rear layer is coupled (See fig 8) to the bottom rail.

Regarding claim 4. 
Dann discloses all limitations of claim 3.
Dann further discloses a rotatable member (86, fig 8), the plurality of lift elements (84, fig 10) being operatively coupled to the rotatable member (See fig 10) and to the bottom rail so that rotation of the rotatable member causes the plurality of lift elements to wind and unwind about the rotatable member causing the covering to move between the extended and retracted positions (See figs 8 and 10).

Regarding claim 5. 
Dann discloses all limitations of claim 1.
Dann further discloses the intermediate barrier layer (32, fig 8) includes a width and a length (See fig 8), the width and the length of the intermediate barrier layer being equal to a width and a length of the rear layer (50, fig 8). (The intermediate barrier layer’s length and width is equal to the length and width of the rear layer which is overlapped by the intermediate barrier layer.)

Regarding claim 6. 
Dann discloses all limitations of claim 1.
Dann further discloses the second side of the intermediate barrier layer (32, fig 9) is bonded (Column 6, line 50; secured) to the first side (50, fig 9) of the rear layer.

Regarding claim 7. 
Dann discloses all limitations of claim 6.
Dann further discloses the second side of the front layer (30, fig 1) is bonded to the first side of the intermediate barrier layer (32, fig 1). (The front layer and intermediate barrier layer are secured to one another by way of intervening structures 34, fig 1.)

Regarding claim 8. 
Dann discloses all limitations of claim 1.
Dann further discloses the plurality of lift elements (84, fig 9) are fed between the second side of the intermediate barrier layer (32, fig 9) and the first side of the rear layer (50, fig 9 after the second side of the intermediate barrier layer is coupled to the first side of the rear layer (See fig 9).

Regarding claim 14. 
Dann discloses an architectural-structure covering (See fig 8) comprising: 
a rotatable member (86, fig 8); and 
a covering (82, fig 8) operatively coupled to the rotatable member, the covering being moveable between an extended position and a retracted position, the covering including: 
a front layer (30, fig 8) having a first side and a second side opposite the first side; 
a rear layer (50, fig 8) having a first side and a second side opposite the first side of the rear layer; 
an intermediate barrier layer (32, fig 8) having a first side and a second side opposite the first side of the intermediate barrier layer; wherein: 
the second side of the front layer is coupled to the first side of the intermediate barrier layer (Coupled via intervening structures 34, fig 8) and the second side of the intermediate barrier layer is coupled to the first side of the rear layer (See fig 9); and 
a plurality of lift elements (84, fig 8) operatively coupled to the rotatable member, the plurality of lift elements being positioned between the second side of the intermediate barrier layer and the first side of the rear layer (See fig 9).

Regarding claim 15. 
Dann discloses all limitations of claim 14.
Dann further discloses the intermediate barrier layer (32, fig 8) includes a width and a length (See fig 8), the width and the length of the intermediate barrier layer being equal to a width and a length of the rear layer (50, fig 8). (The intermediate barrier layer’s length and width is equal to the length and width of the rear layer which is overlapped by the intermediate barrier layer.)

Regarding claim 16. 
Dann discloses all limitations of claim 14.
Dann further discloses the second side of the intermediate barrier layer (32, fig 9) is bonded (Column 6, line 50; secured) to the first side (50, fig 9) of the rear layer.

Regarding claim 17. 
Dann discloses all limitations of claim 16.
Dann further discloses the second side of the front layer (30, fig 8) is bonded to the first side of the intermediate barrier layer (32, fig 8) (The front layer and intermediate barrier layer are secured to one another by way of intervening structures 34, fig 8.)

Regarding claim 18. 
Dann discloses all limitations of claim 14.
Dann further discloses the plurality of lift elements (84, fig 9) are fed between the second side of the intermediate barrier layer (32, fig 9) and the first side of the rear layer (50, fig 9) after the second side of the intermediate barrier layer is coupled to the first side of the rear layer (See fig 9).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-8496768-B2 – Holt
US-9506287-B2 – Geist
US-9382754-B2 - Malkan

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./Examiner, Art Unit 3634

/ABE MASSAD/Examiner, Art Unit 3634